DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.

Response to Arguments
Rejections under 35 USC 103
Applicant’s Argument: Applicant argues that Baba teaches network elements coupled to a network independently. Chen teaches two boards coupled via a line card but not synchronization between a first element and two backup elements. 
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes that Baba does not teach each of the NEs connected to the network all via one line card as claimed. However, Chen teaches a first active device and a standby device connected to the network via a line card and synchronization between NEs, see Figure 2. As noted in the interview summary 10/25/2022 , the claim appears to teach the same method but with a third NE added, however the method is performed in the same way but just applied to two backup devices instead of one. A new reference is applied in an updated grounds of rejection, teaching multiple standby servers that synchronize TCP states for outgoing and incoming packets to a primary server. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10771315 (‘315). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of Instant Application
	Claims 1 of ‘315
A system comprising: a first network element (NE) having circuitry for executing computer instructions that comprise a first copy of a primary application and having a first transmission control protocol (TCP) module; a second NE having circuitry for executing computer instructions that comprise a second copy of the primary application and having a second TCP module; and a third NE having circuitry for executing computer instructions that comprise a third copy of the primary application and having a third TCP module; where the first NE acts as an active NE, the second NE and the third NE act as standby NEs of the first NE; where the first NE is communicably coupled to the second NE and the third NE, and where the first TCP module, the second TCP module and the third TCP module synchronize packet traffic with one another to provide, via a line card that couples the first NE, the second NE, and the third NE to a network, an ordered error-checked delivery of a stream of bytes between the primary application and an application on a peer device coupled to the network and where sequence numbers for most recent acknowledged data packets by each of the NEs are used to synchronize data packets in remaining NEs in response to a failure of any one of the first NE, the second NE, and the third NE.
A router comprising: an active control board having circuitry for executing a primary application and a transmission control protocol (TCP) module; multiple standby control boards having circuitry for executing a secondary copy of the primary application and a secondary TCP module; and a line card coupled to each of the active and standby control boards, wherein the active control board and standby control boards are coupled to transfer data and acknowledgments via their respective TCP modules, wherein the standby control boards are reconfigurable to communicate via the line card to a peer via a network regardless of a failure of two of the control boards, and wherein sequence numbers for most recent acknowledged data packets by each of the control boards are used to synchronize data packets in response to such failure, wherein the active control board is configured to aggregate multiple data packets and multicast such aggregated multiple data packets to the standby control boards in response to a trigger event, wherein the active control board is configured to receive acknowledgments from multiple standby control boards of a first multicast of aggregated data packets and responsive to receiving a set number of acknowledgments from less than all of the multiple standby control boards, transmit a next multicast of aggregated data packets.

 

Claim 2-4 is rejected based claims 2-4 respectively, of ‘315.
Claim 5-6, 8 is rejected based on claim 1 of ‘315.
Claim 7 rejected based on claim 5 of ‘315/
Claim 9 rejected based on claim 6 of ‘315.
Claim 10 rejected based on claim 7 of ‘315.
Claim 11 rejected based on claim 8 of ‘315.

Claim 16-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10771315 (‘315) in view of Chen et al. (“Chen”) (US 20080159325 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 16
Claim 13 of ‘315
A non-transitory memory comprising instructions for performing a method comprising: receiving incoming data packets from a peer via a line card at a first transmission protocol (TCP) module in a first network element (NE), a second TCP module in a second NE and a third TCP module in a third NE, where the first NE acts as an active NE and the second NE and the third NE act as standby NE, the first NE is computably coupled to the second NE and the third NE, where the first TCP module, the second TCP module and the third TCP module synchronize data packet traffic with one another; and providing data to a first copy of an application on the first NE, a second copy of the application on the second NE and a third copy of the application on the third NE, and where sequence numbers for most recent acknowledged data packets by each of the NEs are used to synchronize data packets between remaining NEs in response to a failure of any one of the first NE, the second NE, and the third NE.
A computer implemented method comprising: receiving incoming data from a peer at an active control board transmission protocol (TCP) module and multiple standby control board TCP modules in a router from a line card of the router; providing the data to an application duplicated on each of the active and standby control boards via the line card; each active and standby control board acknowledging receipt of the data via the TCP modules; and acknowledging receipt of the data to the peer via the line card responsive to the control boards acknowledging receipt of the data, wherein sequence numbers for most recent acknowledged data are used by a standby control board becoming a new active control board in response to failure of the active control board to synchronize data packets in response to such failure, and wherein the new active control board performs operations comprising: receiving a sequence number for most recent acknowledged data packets from the other standby control boards; finding a minimum sequence number from the received sequence numbers; sending the minimum sequence number to each of the standby control boards; receiving data corresponding to sequence numbers between the minimum sequence number and the sequence number from each of the standby control boards having a sequence number greater than the minimum sequence number; and sending the received data to each standby control board such that all control boards are synchronized with the data packet having the highest sequence number.


	Claim 13 teaches the claimed invention of claim 16 but does not expressly teach non-transitory computer readable medium however Chen teaches A non-transitory memory comprising instructions [¶0044]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 13 of ‘315 to specify non-transitory computer readable medium as ‘315 already teaches “computer-implemented” and it would have been an obvious combination of prior art techniques to use non-transitory computer readable medium with instructions as in Chen to implement various processes ¶0044.
Claim 17-19 rejected based on claims 14-16 respectively of ‘315 in view of Chen.

Claim 12-15, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10771315 (‘315). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 12 of Instant Application
	Claims 9 of ‘315
A system comprising: a first network element (NE) having circuitry for executing computer instructions that comprise a first copy of a primary application and having a first transmission control protocol (TCP) module; a second NE having circuitry for executing computer instructions that comprise a second copy of the primary application and having a second TCP module; and a third NE having circuitry for executing computer instructions that comprise a third copy of the primary application and having a third TCP module; where the first NE acts as an active NE, the second NE and the third NE act as standby NEs of the first NE; where the first NE is communicably coupled to the second NE and the third NE, and where the first TCP module, the second TCP module and the third TCP module synchronize packet traffic with one another to provide, via a line card that couples the first NE, the second NE, and the third NE to a network, an ordered error-checked delivery of a stream of bytes between the primary application and an application on a peer device coupled to the network and where sequence numbers for most recent acknowledged data packets by each of the NEs are used to synchronize data packets in remaining NEs in response to a failure of any one of the first NE, the second NE, and the third NE.
A computer implemented method comprising: receiving incoming data from a peer at an active control board transmission protocol (TCP) module and multiple standby control board TCP modules in a router from a line card of the router; providing the data to an application duplicated on each of the active and standby control boards via the line card; each active and standby control board acknowledging receipt of the data via the TCP modules; and acknowledging receipt of the data to the peer via the line card responsive to the control boards acknowledging receipt of the data, wherein sequence numbers for most recent acknowledged data are used by a standby control board becoming a new active control board in response to failure of the active control board to synchronize data packets in response to such failure, and wherein the new active control board performs operations comprising: receiving a sequence number for most recent acknowledged data packets from the other standby control boards; finding a minimum sequence number from the received sequence numbers; sending the minimum sequence number to each of the standby control boards; receiving data corresponding to sequence numbers between the minimum sequence number and the sequence number from each of the standby control boards having a sequence number greater than the minimum sequence number; and sending the received data to each standby control board such that all control boards are synchronized with the data packet having the highest sequence number.

 

Claim 13 of the instant application is rejected based claim 14.
Claim 14 of the instant application is rejected based claim 15.
Claim 15 of the instant application is rejected based claim 16.
Claim 20 rejected based on claim 15 as claim 15 and claim 13 teach a second NE becoming an active NE and the active NE responsible for communicating with line card to peer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 16-19 rejected under 35 U.S.C. 103 as being unpatentable over Barbaron et al. (“Barbaron”) (WO 2008025929 A1)  in view of Chen et al. (“Chen”) (US 20080159325 A1).

Regarding claim 1, Barbaron teaches:
A system comprising: a first network element (NE) having circuitry for executing computer instructions that comprise a first copy of a primary application and having a first transmission control protocol (TCP) module [Figure 1, “primary server 16” via TCP connection “A connection uses different protocols to route data packets, including transport protocols such as TCP "Transmission Control Protocol" or SCTP "Stream Control Transmission Protocol" for example” and includes an application “The primary server on receiving the packets will process the data to provide the application requested by the client server”]; a second NE having circuitry for executing computer instructions that comprise a second copy of the primary application and having a second TCP module [Figure 1, second server 17a via TCP connection “standby servers 17a, 17b” and “The backup server (s) will then analyze each data packet and will be able to synchronize their TCP connection states” and “at least one of the backup servers will take over the primary server, preserving the integrity of TCP connections already established with the client” thus second copy of application]; and a third NE having circuitry for executing computer instructions that comprise a third copy of the primary application and having a third TCP module [Figure 1, third server 17b via TCP connection “standby servers 17a, 17b” and “The backup server (s) will then analyze each data packet and will be able to synchronize their TCP connection states” and “at least one of the backup servers will take over the primary server, preserving the integrity of TCP connections already established with the client” thus second copy of application]; where the first NE acts as an active NE, the second NE and the third NE act as standby NEs of the first NE [“primary server 16” and “at least one of the backup servers will take over the primary server, preserving the integrity of TCP connections already established with the client”]; where the first NE is communicably coupled to the second NE and the third NE [Figure 1 shows 16, 17a, 17b are coupled via 15 to synchronize TCP, “At the switching device 15, each data packet will be copied and broadcast on all its output ports, which will allow the standby servers 17a, 17b to intercept it” considered a coupling between primary and backup servers], and where the first TCP module, the second TCP module and the third TCP module synchronize packet traffic with one another to provide [“The backup server (s) will then analyze each data packet and will be able to synchronize their TCP connection states”], via a line card that couples the first NE, the second NE, and the third NE to a network [“At the switching device 15, each data packet will be copied and broadcast on all its output ports, which will allow the standby servers 17a, 17b to intercept it. The backup server (s) will then analyze each data packet and will be able to synchronize their TCP connection states” see Figure 1, switching line card 15 couples to network accessed by router 13], an ordered error-checked delivery of a stream of bytes between the primary application and an application on a peer device coupled to the network [“it is necessary for the standby server to know the response that the primary server will send to the client server” and “The standby servers 17a, 17b only intercept packets using the TCP transport protocol. In a variant, they intercept all the exchanges between the client server (s) and the primary server” indicating a stream of bytes i.e. data packets from the primary server out to the client, and using TCP thus a known protocol to implement ordered and error-checked for exchanges between client and server including outgoing packets from primary server 16 to client 11a] and where data packets by each of the NEs are used to synchronize data packets in remaining NEs in response to a failure of any one of the first NE, the second NE, and the third NE [“In case of failure of the latter, at least one of the backup servers will take over the primary server, preserving the integrity of TCP connections already established with the client and “synchronize their TCP connection states”].
Barbaron teaches synchronizing TCP states of each server but does not teach using sequence numbers to synchronize however Chen teaches the first NE communicably coupled to the backup NE and where sequence numbers for most recent acknowledged data packets by each of the NEs are used to synchronize data packets in remaining NEs in response to a failure [Figure 1-2 shows primary and backup devices have direct connection and ¶0111-113 teaches synchronizing outgoing packets based on sequence numbers using TCP]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the server and backup server in Barbaron to be directly coupled and use sequence numbers for synchronization as in Chen. Barbaron teaches connections between primary and backup servers using TCP thus it would have been an obvious combination to directly couple the primary and backup devices and use sequence numbers in achieving the same synchronization outcome as in Barbaron as is known in TCP for providing “a system that provides a reliable, efficient and simple solution for TCP High Availability. There is a further need of a system for TCP High Availability that reduces consumption of IPC bandwidth” ¶0008.

Regarding claim 2, Barbaron-Chen teaches:
The system of claim 1. Barbaron teaches TCP module but not a buffer however Chen teaches where the first TCP module includes a receive buffer and a transmit buffer [Chen Figure 2 TCP 214 being a receive and transmit buffer, ¶0071-79, ¶0108-113 shows buffers].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the input and output buffers. Barbaron teaches connections between primary and backup servers and a network for transmitting and receiving packets thus it would be obvious to implement a buffer as in Chen or providing “a system that provides a reliable, efficient and simple solution for TCP High Availability. There is a further need of a system for TCP High Availability that reduces consumption of IPC bandwidth” ¶0008.

Regarding claim 16, Barbaron teaches:
A non-transitory memory comprising instructions for performing a method [Figure 2 and “The modules 32, 33, 34, 35, 36, 37, 38 may be hardware components, alternatively these modules may be software components” comprising servers] comprising: 
receiving incoming data packets from a peer via a line card [Figure 1 shows line card comprising 13 and 15 devices and device 13 and 15 receive incoming packets to transfer to primary and backup servers thus serving as line card “the static routing device 13 sends not only the data packets to the primary server 16 but also to the backup servers 17a, 17b. The static routing device 13 thus associates with each data packet, destined for the primary server, a broadcast address at the link layer. At the switching device 15, each data packet will be copied and broadcast on all its output ports, which will allow the standby servers 17a, 17b to intercept it”] at a first transmission protocol (TCP) module in a first network element (NE) [“static routing device 13 sends not only the data packets to the primary server 16 but also to the backup servers 17a, 17b” comprising primary server 16, and TCP connection as in same paragraph “TCP connection states” and “A connection uses different protocols to route data packets, including transport protocols such as TCP”], a second TCP module in a second NE and a third TCP module in a third NE, where the first NE acts as an active NE and the second NE and the third NE act as standby NE [Figure 1, second and third server 17b via TCP connection “standby servers 17a, 17b” and “The backup server (s) will then analyze each data packet and will be able to synchronize their TCP connection states” and “at least one of the backup servers will take over the primary server, preserving the integrity of TCP connections already established with the client” thus second copy of application], where the first TCP module , the second TCP module and the third TCP module synchronize data packet traffic with one another [“The backup server (s) will then analyze each data packet and will be able to synchronize their TCP connection states” using packets received at / sent by primary server 16]; and providing data to a first copy of an application on the first NE, a second copy of the application on the second NE and a third copy of the application on the third NE [“application between at least one client server and a primary server” and “The primary server on receiving the packets will process the data to provide the application requested by the client server” with backup servers also having application “Alternatively, several backup servers can resume the connection”], and where data packets by each of the NEs are used to synchronize data packets between remaining NEs in response to a failure of any one of the first NE, the second NE, and the third NE [“In case of failure of the latter, at least one of the backup servers will take over the primary server, preserving the integrity of TCP connections already established with the client and “synchronize their TCP connection states”].
Barbaron teaches synchronizing TCP states of each server but does not teach using sequence numbers to synchronize however Chen teaches the first NE computably coupled to the backup NE and where sequence numbers for most recent acknowledged data packets by each of the NEs are used to synchronize data packets in remaining NEs in response to a failure [[Figure 1-2 shows primary and backup devices have direct connection and ¶0111-113 teaches synchronizing outgoing packets based on sequence numbers using TCP].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the server and backup server in Barbaron to be directly coupled and use sequence numbers for synchronization as in Chen. Barbaron teaches connections between primary and backup servers using TCP thus it would have been an obvious combination to directly couple the primary and backup devices and use sequence numbers in achieving the same synchronization outcome as in Barbaron as is known in TCP for providing “a system that provides a reliable, efficient and simple solution for TCP High Availability. There is a further need of a system for TCP High Availability that reduces consumption of IPC bandwidth” ¶0008.

Regarding claim 17, Barbaron-Chen teaches:
The non-transitory memory of claim 16 comprising each of the first NE, the second NE and the third NE synchronizes TCP states [Barbaron “In case of failure of the latter, at least one of the backup servers will take over the primary server, preserving the integrity of TCP connections already established with the client and “synchronize their TCP connection states”]
Barbaron teaches synchronizing TCP but not acknowledges via parallel however Chen teaches  where each of the first NE, the second NE and the third NE acknowledges receipt of the data via the TCP modules via a parallel connection [Chen ¶076-82, Figure 5, acknowledge via parallel connections between active and backup].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the server and backup server in Barbaron to be directly coupled and use sequence numbers for synchronization as in Chen. Barbaron teaches connections between primary and multiple backup servers using TCP thus it would have been an obvious combination to incorporate the concept of a parallel connection between primary and backup servers for synchronization as is known in TCP for providing “a system that provides a reliable, efficient and simple solution for TCP High Availability. There is a further need of a system for TCP High Availability that reduces consumption of IPC bandwidth” ¶0008.

Regarding claim 18, Barbaron -Chen teaches:
The non-transitory memory of claim 16.
Barbaron teaches synchronizing but not acknowledging however Chen teaches where the second NE explicitly acknowledges receipt of the data via the second TCP module via a parallel connection to the first NE [Chen Figure 5, i-ack], and where the first NE acknowledges receipt to a peer [Figure 5, Chen step 6 ¶0076-85].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the server and backup server in Barbaron to be directly coupled and use sequence numbers for synchronization as in Chen. Barbaron teaches connections between primary and multiple backup servers using TCP thus it would have been an obvious combination to incorporate the concept of a parallel connection between primary and backup servers for synchronization as is known in TCP for providing “a system that provides a reliable, efficient and simple solution for TCP High Availability. There is a further need of a system for TCP High Availability that reduces consumption of IPC bandwidth” ¶0008.

Regarding claim 19, Barbaron -Chen teaches:
The non-transitory memory of claim 16, and synchronization between network elements. Barbaron teaches synchronizing TCP states but not implicit acknowledgments however Chen teaches where the second NE implicitly acknowledges receipt of the data via the second TCP module via a parallel connection to the first NE by requesting missing data from the first NE [¶0063-68, Figure 4, “TCP in SMB sends TCP in AMB an implied acknowledgement (i-Ack) message for the data. An implied acknowledgement or i-ack for short is a request message for the data when it finds that the data is missing”] and where the active network element acknowledges receipt to the line card when no request are received after a timer expires [¶0063-68 secondary NE may not send request for a time and ack packet is sent to LC]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acknowledge process of Barbaron by using the implicit method as in Chen. Barbaron teaches TCP synchronization and it would have been obvious to modify the acknowledgement procedure as this speeds up the synchronization between primary and secondary devices see ¶0031-32 and ¶0069-71 of Chen.

Claim 3-7, 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Barbaron et al. (“Barbaron”) (WO 2008025929 A1) in view of Chen et al. (“Chen”) (US 20080159325 A1) and Bharrat (US 20110153834 A1).

Regarding claim 3, Barbaron-Chen teaches:
The system of claim 2 wherein the first TCP module is configured to send data packets and acknowledgment packets and a field [Barbaron “A connection uses different protocols to route data packets, including transport protocols such as TCP "Transmission Control Protocol" or SCTP "Stream Control Transmission Protocol" for example” and “The backup server (s) will then analyze each data packet and will be able to synchronize their TCP connection states” TCP known to include data packet encapsulation] providing a sequence number [¶0108-113, data sent from active to standby includes sequence number of last byte see rationale for combination as in claim 1].
Barbaron-Chen teaches sending data and acknowledgements but does not teach a packet that identifies ACK or data.
Bharrat teaches a network device sending a packet wherein the device encapsulates the data and acknowledgments into packets that include a field identifying the packet as a data packet or an acknowledgment packet and a field providing a sequence number [Figure 1 shows local server and ¶0042 teaches TCP packet encapsulation with a field indicating a sequence number of included data, indicating a data packet, and an ACK number field indicating a sequence and an ACK packet].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the packets in Barbaron-Chen which are already used for data and sequence indication to have the format in Bharrat. Barbaron teaches packets for data and acknowledgement but does not teach a field identifying the packet as data or acknowledgment however this is a conventional technique of TCP. It would have been obvious to modify the packets of Barbaron-Chen to include this field as Barbaron is capable of sending both types of packets and this ensures consistency as in ¶0042 of Bharrat, and this would have been an obvious combination of prior art elements according to known techniques in the art as this is a common TCP header format ¶0042 of Bharrat.

Regarding claim 4, Barbaron-Chen-Bharrat teaches:
The system of claim 3 wherein the sequence number of a data packet identifies a last byte of data transferred in the data packet or acknowledged as received in an acknowledgment packet [Chen ¶0108-113, sequence number indicates the last byte transferred see rationale for combination as in claim 1].

Regarding claim 5, Barbaron-Chen-Bharrat teaches:
The system of claim 4 wherein the first NE is configured to synchronize TCP states with the second NE and the third NE [Barbaron where data is sent to second and third NE being server 17a, 17b Figure 1].
Barbaron teaches synchronizing with multiple backups but does not teach multicast however Chen teaches aggregate multiple data packets and multicast such aggregated multiple data packets to the standby [¶0042, multicast is used when the first TCP component 214 concurrently sends outgoing data to the line card 240 and to the second TCP component. Of course, other methods can also be used where data comprises packets ¶0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acknowledge process of Barbaron by using aggregated packets sent via multicast as in Chen. Barbaron teaches TCP synchronization and it would have been obvious to modify the packet exchange to implement the concept of multicasting the packets to backup devices procedure as this allows for improvements in TCP HA in ¶0026 including “synchronization between AMB and SMB is speeded up’ and “most of the load for TCP HA can be moved to SMB. Thus AMB can have higher performance and so can the whole system.”

Regarding claim 6, Barbaron-Chen-Bharrat teaches:
The system of claim 5 wherein the multicast of aggregated multiple data packets comprises multicasting received data packets responsive to a trigger event [Chen ¶0042 sending packets includes multicast when there is outgoing data see rationale for combination as in claim 5].

Regarding claim 7, Barbaron -Chen -Bharrat teaches:
The system of claim 6 wherein the trigger event comprises one or more of a timeout, a window size being reached, and a transmit data packet being received from the first copy of the primary application [Chen ¶0042 sending packets includes multicast when there is outgoing data thus data outgoing received from first application in AMB see rationale for combination as in claim 5].

Regarding claim 9, Barbaron -Chen -Bharrat teaches:
The system of claim 5.
Barbaron teaches sending data from primary server 16 to client but does not teach storing data packets however Chen teaches wherein the first TPC receive buffer is configured to store aggregated multiple data packets received from a peer and the first NE transmit buffer is configured to store aggregated multiple data packets generated by the first copy of the primary application to be transmitted [[¶0063-67 and ¶0110 shows buffers for incoming TCP messages received via LC considered multiple data packets and ¶0076-83 and ¶0088 storing packets outgoing considered multiple data packets to be transmitted].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the buffers store aggregated packets from a peer in Barbaron -Chen. Barbaron clearly teaches a server receive and sending multiple packets thus known to include buffers in Figure 1 and it would have been obvious to modify this buffer to store multiple packets as in Chen in order that synchronization between boards are sped up ¶0069 and allows for reliable TCP high availability ¶0008.

Regarding claim 10, Barbaron -Chen-Bharrat teaches:
The system of claim 3, where the second NE and the third NE are configured to receive multiple data packets from the first NE [Barbaron, exchanges from primary server 16 including multiple packets replicated to second and third NE “At the switching device 15, each data packet will be copied and broadcast on all its output ports, which will allow the standby servers 17a, 17b to intercept it. The backup server (s) will then analyze each data packet and will be able to synchronize their TCP connection states”].
Barbaron teaches replicating data to multiple devices but does not teach single ack however Chen teaches provide a single aggregated acknowledgment having a sequence number corresponding to the sequence number of the last data packet received [Chen ¶0076-82 data acknowledged using acknowledgement message from standby to active, wherein single i-ACK comprises sequence number ¶0153 of last data sent to standby].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify aggregated acknowledgment includes the sequence number in Chen. Barbaron teaches methods to synchronize TCP states for multiple packets but does not specify a sequence or single acknowledgement however the use of a sequence number is a known technique in implementations of TCP thus it would have been obvious to modify Barbaron to use this technique of TCP as in Chen who teaches this implies that all data before this sequence number has been received ¶0153 and speeds up synchronization ¶0069. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY L VOGEL/Primary Examiner, Art Unit 2478